EXHIBIT 10.01
 
THIS EXCLUSIVE LICENSE AGREEMENT
 

Made as of the 23rd day of November,2012.   

 
BETWEEN:


Water For The World Manufacturing Inc. a Company incorporated in the State of
Washington, USA, having a principal business address at 6652 Elijah Road,
Wellpinit, Washington, 99040.


(The "Company" or "Licensor")
OF THE FIRST PART
AND


Bravo Enterprises Ltd., a Company incorporated in the State of Nevada, USA,
having a principal business address at 35 South Ocean Avenue, Patchogue, New
York, 11772


("Bravo" or "Licensee")
OF THE SECOND PART




WHEREAS:


A. The Company is the legal and beneficial owner of all right, title,
intellectual property, Patent, interest in with respect to the Product as herein
and after defined;


B. The Company is the legal and beneficial owner of a Water Harvesting Equipment
and has developed packaging, accessories and promotional materials for the
purposes of its sale (the "Product");


C. The Product is described as Air-to-Water Harvesters. The harvesters feature
innovative technology that operates by:


* Pulling air through a filter and coil.
* This cools the incoming air, thus producing condensation.
* It then captures the water.
* The water is pumped through a series of filtration systems and germicidal
ultraviolet reactors for purification.


The Company is a leader in the design, manufacture and distribution of water
from air systems known as Air-to-Water Harvesters that extracts moisture from
the air through a dehumidification process then filters and purifies the water
for consumption. The company has developed a unique air drive system that will
enable the machine not only to be powered through a conventional power source
but also in emergency situations the machine can be powered directly from an
engine using its patented drive system. The atmospheric water harvester can
produce up to 3000 gallons of drinking water under optimum conditions.
 
 
1

--------------------------------------------------------------------------------

 
 
D. The Licensee has requested and the Company has agreed to grant to the
Licensee, the exclusive manufacturing, distribution and marketing rights for the
Water Harvesting Equipment on the terms and conditions hereof.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
mutual covenants and agreements hereinafter set forth, Bravo and the Company
agree as follows:


1.00              APPOINTMENT


1.01              The Company hereby appoints the Licensee its exclusive world
wide manufacturing and sales representative (the "Territory") for consideration
of 120,000,000 restricted common shares of Bravo, in accordance with Schedule
”A” and upon the terms and conditions hereinafter set forth and the Licensee
hereby accepts such appointment.


1.02 Exclusivity of Appointment:  Providing that the Licensee has not breached
any of the provisions of this agreement and provided further that the Licensee
diligently and faithfully carries out its duties and obligations imposed on it
by this agreement, the Licensee shall, during the term of this agreement, and
any extended period of agreement or upon renewal of this agreement,  be the
exclusive sales representative of the Company within the Territory and the
Company shall not appoint any other sales representatives nor otherwise
distribute or sell the Product in the Territory except as is hereinafter
provided.


1.03              Customer Inquiries.

1.03.01 The Company covenants and agrees that all inquiries with respect to, or
orders for, the Product received by the Company from the Territory, shall be
referred to the Licensee for the Licensee's attention in accordance with the
terms of this agreement.

2.00              TERM

2.01 The term of this agreement shall be for a period of nine (9) years and
will commence immediately upon execution of this agreement

2.02              Renewal.  The Company and the Licensee agree to extend this
agreement for a further nine(9)year period,if, within the term of this
agreement, the Licensee is the effective cause of completing the terms contained
within.

3.00              OBLIGATIONS OF THE LICENSEE

3.01              During the term of this agreement the Licensee shall

3.01.01         Use his best efforts to advertise and promote the sale of the
Product of the Company and to make regular and sufficient contact with the
present and prospective customers of the Company in the Territory;

3.01.02         The Licensee assumes all responsibilities and expenses of "After
Sales Service" (to be defined by the respective parties), and must market the
products in good faith to perform.
 
 
2

--------------------------------------------------------------------------------

 

3.01.03         The Licensee will retain its current Board of Directors and
Executive Officers. No additional Board members will be appointed.

4.00              STATUS OF LICENSEE

4.01 The status of the Licensee shall be that of an independent contractor and
the Licensee shall have no authority to assume or create any obligation
whatsoever expressed or implied, in the name of the Company, or to bind the
Company in any manner whatsoever.

4.02              The Licensee shall have no authority hereunder to enter into
any contract of sale or employment on behalf of the Company, or to endorse the
Company's checks, or to make allowances or adjustments on accounts for the
return of merchandise, except pursuant to written authorization of the Company.
 
4.03              The Licensee undertakes and agrees that he will not furnish to
any customer or prospective customer, any warranties, undertakings, or
guarantees of any nature whatsoever which may intend to involve the
responsibility or liability of the Company unless authorized by the Company in
writing. In the event that the Licensee does allow or furnish to customers or
prospective customers, warranties, undertakings or guarantees of any nature
whatsoever, which might involve the responsibility or liability of the Company,
and which is not authorized by the Company in writing, the Licensee agrees to
indemnify and save the Company harmless from any claims, demands, damages, costs
or losses whatsoever arising out of or in any way connected with such
warranties, undertakings or guarantees.

5.00              EXPENSES


5.01              Except as hereinafter provided, all expenses in connection
with the Licensee's Performance of this agreement and its activities as sales
representative for the Company, including, but not limited to travel,
automobile, salaries and supplies, shall be borne by the Licensee and he shall
be solely responsible for the payment thereof.

6.00              ACCEPTANCE OF ORDERS


6.01             The Company reserves the sole and exclusive right to accept or
reject any order. The Company agrees not to unreasonably or capriciously reject
any orders obtained as a result of the efforts of the Licensee.

7.00              OBLIGATIONS OF THE COMPANY

7.01 During the term of this agreement the Company shall

7.01.01         Permit the Licensee to hold himself as the exclusive
manufacturing and distribution representative, for the Product in the Territory,
and any renewal term;

7.01.02         Permit the Licensee to use all intellectual property rights and
know how and association with the Product in the course of their performance of
this agreement;

7.01.03         Provide pricing information and other related materials as may
be reasonably required to market the Product; and
 
 
3

--------------------------------------------------------------------------------

 

7.01.04         provide to the Licensee a commercially acceptable warranty for
the Product.

8.00              PRICING AND TERMS

The price and terms of the products shall be determined at a later date
acceptable to the Company and the Licensee.

The Company will facilitate order immediately upon receiving order from the
Licensee and shall deliver goods within 60 Days.

9.00              SERVICE

9.01             The Company hereby agrees that it will provide training for the
Licensee's service technicians. The Licensee will bear all costs for travel,
lodging, and any other costs incurred by the Licensee's representatives during
the training period.

9.02              The Licensee will provide the company with an outlined after
sales service plan for approval prior to initiating such.

9.03              The Company will provide management expertise to help manage,
administer and operate the business.

9.04              The Company will provide marketing literatures, pamphlets, and
other promotional materials to the Licensee to help with distribution.

10.00            TERMINATION

10.01            The Company may, in its sole discretion, terminate this
agreement without notice or delay on the happening of any of the following
events:

10.01.01       The Licensee breaching any of the terms or conditions of this
agreement;

10.01.02       The Licensee becoming insolvent or being unable to pay his debts
as they generally become due;

10.01.03       The Licensee making an assignment for the benefit of his
creditors or being petitioned into Bankruptcy; or

10.01.04       A Receiver or Trustee in Bankruptcy of the Licensee being
appointed.

10.02            This agreement may be mutually terminated by both parties upon
60 days written notice.

10.03            This agreement may be terminated if the Company failed to
deliver Products ordered by the Licensee within a reasonable time period.
 
 
4

--------------------------------------------------------------------------------

 

11.00            GENERAL PROVISIONS

11.01            Force Majeure.  In the Event of an inability or failure by the
Company to manufacture, supply or ship any of the Product by reason of any fire,
explosion, war, riot, strike, walk out, labor controversy, flood, shortage or
water, power, labor, transportation facilities or necessary materials or
supplies, default or failure of carrier, breakdown in or the loss of production
or anticipated production from plant or equipment, act of God or public enemy,
any law, act or order of any court, board, government or other authority of
competent jurisdiction, or any other direct cause (whether or not of the same
character as the foregoing) beyond the reasonable control of the Company, then
the Company shall not be liable to the Licensee during the period and to the
extent of such inability or failure.  Deliveries omitted in whole or in part
while such inability remains in effect shall be cancelled.

11.02           Governing Law.  This agreement shall be made and construed in
accordance with the laws of the State of Nevada. All disputes arising from or in
connection with this contract shall if possible be settled amicably through
friendly negotiation. In case no settlement can be reached thereby the dispute
may, if either Party so requires, be resolved by arbitration, to be approved by
mutual consent.

11.03            Entire Agreement.  This agreement together with all other
documents incorporated by reference shall constitute the entire agreement
between the Company and the Licensee with respect to all matters herein and it
is agreed that its execution has not been induced by, nor does the Company or
the Licensee rely upon or regard as material, any representations or writing
whatsoever nor incorporated herein and made a part hereof and this agreement
shall not be amended, altered or qualified except by memorandum in writing
signed by the Company and the Licensee and any amendment, alteration or
qualification hereof shall be null and void and shall not be binding upon any
party who has not given its consent aforesaid.

11.04            Time of the Essence.  Time shall be of the essence of this
agreement and every part hereof.

Notice.  Any notice, demand or other communication by the terms hereof required
or permitted to be given by one party to another shall be given in writing by
registered mail, postage prepaid, addressed to such other party or delivered to
such other part as follows:

COMPANY:
Water For The World Manufacturing Inc.
6652 Elijah Road,
Wellpinit, Washington,99040.

LICENSEE:
Bravo Enterprises Ltd.
35 South Ocean Avenue
Patchogue, New York,11772
 
 
5

--------------------------------------------------------------------------------

 
 
11.05            This Agreement will enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

11.06            The provision herein contained constitute the entire agreement
between the parties and supersede all previous communications, representations
and agreements, whether verbal or written, between the parties with respect to
the subject matter hereof.

11.07            This Agreement and all documents contemplated by or delivered
in connection with this Agreement may be executed and delivered by facsimile or
original and in any number of counterparts, and each executed counterpart will
be considered to be an original.  All executed counterparts taken together will
constitute one agreement.
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto as of the day and year first above written
have duly executed this agreement.




Water For The World Manufacturing Inc.



Per:/s/: Max Rajewski


Authorized Signatory



Bravo Enterprises Ltd.


Per:/s/: Jaclyn Cruz


Authorized Signatory


 
7

--------------------------------------------------------------------------------

 
 
Schedule “A”
 
The following table lists all Water For The World Manufacturing Inc.
shareholders and/or nominees (the “Members”) and the number of shares of Bravo
that each such shareholder shall receive.
 
 
Water for the World Manufacturing Inc. Member Names
Bravo Enterprises Ltd.
Shares
To Be Received
John MacAskill
6,000,000
Keir MacPherson
2,000,000
Andy Chu
3,000,000
Robert Klein
2,000,000
Arthur Yue
1,400,000
Jagjit Dhaliwal
300,000
Ranbir Dhaliwal
300,000
Stephen Liu
6,000,000
Palisades Financial Ltd.
2,000,000
Charlton Investments Ltd.
6,000,000
Elco Securities
6,000,000
Domain Land Holdings Ltd.
2,000,000
1063244 Alberta Ltd.
2,000,000
Compte De Sierge Accomodative Corp. Limited
6,000,000
Golden Spirit Entertainment Ltd.
5,000,000
Asiatic Management Consultants Ltd.
6,000,000
Frank Disalvo
3,000,000
Tyler Powell
500,000
Drake Enterprises Ltd.
500,000
Water For The World Manufacturing Inc.
6,000,000
Karen Fraser
6,000,000
Robert Fraser
6,000,000
Nicole Fraser
6,000,000
Amanda Fraser
6,000,000
John Fraser
6,000,000
Russell Fraser
6,000,000
David Wagner
2,000,000
Neil Eisenhut
2,000,000
Thomas Carter
6,000,000
Phillip Fraser
6,000,000
William Robertson
500,000
John Karnish
1,500,000
Total Shares
120,000,000





8

--------------------------------------------------------------------------------



 